PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/866,623
Filing Date: 10 Jan 2018
Appellant(s): Schaefer et al.



__________________
John M. Lipchitz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/28/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 25, 33, and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Akalin US 8727141 (hereinafter Akalin).

    PNG
    media_image2.png
    704
    742
    media_image2.png
    Greyscale

Re. Cl. 21, Akalin discloses: A personal care product system (Fig. 1 and 8), comprising: a handle (12, Fig. 1) having a resting plane (see annotated figure 8) and a stand contract area at a first end portion (14, Fig. 8); a stand (10, Fig. 1) including a base having a resting plane (plane established by 25, Fig. 1) and a top surface (17, Fig. 1; surface 17 is top relative to 13 ) defining a handle receiving portion (19, Fig. 1 and 8) configured to removably receive the first end portion of the handle (see Fig. 8); at least one permanent docking magnet (16, Fig. 1 and 8; Col. 2, Lines 64-66) within the stand (see Fig. 1 and 8); at least one permanent docking magnet (14, Fig. 8) positioned within the handle magnetically engaged with the corresponding permanent docking magnet within the stand (see Fig. 8), wherein the permanent docking magnets are configured to maintain a tilted position of the handle relative to the stand with the handle resting plane intersecting the stand resting plane at an included angle of less than 90 degrees (see annotated figure 8, the angle formed by the stand resting plane and the handle resting plane is less than 90 degrees) and the handle has an unsupported length that is not engaged with the stand (see portion of 12 not located in 19, Fig. 1 and 3); an axis of polarity of permanent docking magnet positioned within the handle intersects the handle resting plane at an included angle to facilitate the tilted position of the handle (see Fig. 8, due to the illustrated angle at which 12 extends from 16, the axis of polarity of 14 must intersect with the annotated resting plane of 12 at an angle that is not 90 degrees to facilitate the tilting position shown).
Re. Cl. 25, Akalin discloses: the at least one permanent docking magnet of the stand is maintained in a position against an inner surface of the stand directly below the (see Fig. 8, the magnet 16 is maintained or fixed against an inner surface of the stand below the top opening of 19).
Re. Cl. 33, Akalin discloses: the handle resting plane intersects the resting plane of the personal care product stand at an included angle (see annotated figure 8)
Re. Cl. 36, Akalin discloses: the at least one permanent docking magnet of the stand has a slanted end face (see annotated figure 8; the annotated end face is slanted relative to the handle resting plane as shown) directly below the handle receiving portion (see annotated figure 8, the annotated end face is directly below the top of opening 19)
Re. Cl. 37, Akalin discloses: the handle receiving portion defines a recess (see 19, Fig. 1 and 8) having a handle mounting surface (see annotated figure 8, the right interior side of the recess 19) that includes a bottom surface (see annotated figure 8) that is not parallel to the stand resting plane (see annotated figure 8)
Re. Cl. 38, Akalin discloses: the handle receiving portion of the stand defines a first pocket (see Fig. 8, where 16 is positioned) and the at least one permanent docking magnet within the stand is positioned within the first pocket (see Fig. 8).
Re. Cl. 39, Akalin discloses: wherein the personal care product stand defines a cavity (see 19 Fig. 8, where 16/14 is located).
Akalin does not explicitly disclose the unsupported length that is 92% to 96% of an overall length of the handle, the included angle is between 15 degrees and 35 degrees (Cl. 21), the included angle is 60 to 80 degrees (Cl. 33).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Akalin to have the (see Specification Page 7, Lines 4-8; Page 10 Lines 1-2; and Page 6 Lines 27-29).
Claims 23 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Akalin in view of Andis US 6112414 (hereinafter Andis).
Re. Cls. 23 and 26-28, Akalin does not disclose the first end portion of the handle has an alignment member that engages with a corresponding alignment member of the personal care product stand to facilitate the proper orientation and angular alignment of the handle (Cl. 23), the handle received portion defines a recess having a handle mounting surface that includes a bottom surface (Cl. 26),  the alignment member of the stand is a ridge that is positioned along a portion of perimeter of the bottom surface (Cl. 27) or the alignment member of the handle includes a groove that is sized to receive the ridge (Cl. 28).  Andis discloses a personal care product system (Fig. 1) which includes a (13, Fig. 1) which is fit within and supported by a stand (11, Fig. 1).  Re. Cl. 23, Andis discloses disclose the first end portion of the handle has an alignment member (229, Fig. 10) that engages with a corresponding alignment member of the personal care product stand (187, Fig. 5) to facilitate the proper orientation and angular alignment of the handle (see Fig. 1). Re. Cl. 26, Andis discloses the handle received portion defines a recess (see 223, Fig. 10) having a handle mounting surface that includes a bottom surface (see Fig. 10).  Re. Cl. 27, Andis discloses an alignment member of the stand (229, Fig. 10) being a ridge that is positioned along a portion of a perimeter of the bottom surface of the stand (see Fig. 10).  Re. Cl. 28, Andis discloses an alignment member of the handle (187, Fig. 5) includes a groove that is sized to receive the ridge (Col. 9, Lines 55-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Akalin device to include the mating alignment members of Andis since Andis states that such a modification serves to properly locate the personal care product relative to the personal care product stand (Col. 9, Lines 61-64).
Claims 23, 26 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Akalin in view of Golko US 2015/0280483 (hereinafter Golko).
Re. Cls. 23, 26 and 29-31, Akalin does not disclose the first end portion of the handle has an alignment member that engages with a corresponding alignment member of the personal care product stand to facilitate the proper orientation and angular alignment of the handle (Cl. 23), the handle received portion defines a recess having a handle mounting surface that includes a bottom surface (Cl. 26), the bottom surface is (Fig. 4) which includes a stand (104) and a supported device (102) which magnetically engage one another via magnets (118 and 128, Fig. 4).  Re. Cl. 23, Golko discloses the first end portion of the handle (lower end of 102, Fig. 4) has an alignment member (curved or convex shape of 102, Fig. 4) that engages with a corresponding alignment member (curved or concave shape of 106, Fig. 4) of the personal care product stand to facilitate the proper orientation and angular alignment of the handle (see Fig. 4, the curved mating shapes facilitates the positioning illustrated in Fig. 4; Paragraph 0047, Lines 1-7). Re. Cl. 26, Golko discloses the handle received portion defines a recess (see 106, Fig. 4 the curve of 106 forms a recess) having a handle mounting surface (see 106, Fig. 4) that includes a bottom surface (see bottom portion of 106, Fig. 4).  Re. Cl. 27, Golko discloses the bottom surface is non-parallel to the stand resting plane (see Fig. 4, due to the curvature of 106, the bottom portion is not parallel to the bottom of 104).  Re. Cl. 29, Golko discloses at least one of the alignment members comprises an arc shaped groove or a protrusion (see Fig. 4, the member 106 forms an arc shaped groove which accepts the convex portion of 102).  Re. Cl. 30, Golko discloses the alignment member of the handle mounting surface on the personal care product stand is positioned along a perimeter of a bottom surface of the recess (see Fig. 4, since the alignment member is the concave surface 106, it must be positioned along a perimeter of the bottom surface of the recess created by 106). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the recess and magnet of Akalin to be concave as disclosed by Golko since Golko states that such a modification guides the device into a substantially mated configuration (Paragraph 0047, Lines 1-7).
Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Akalin in view of Zeliff US 2013/0323941 (hereinafter Zeliff).
Re. Cls. 34-35, Akalin does not disclose the handle comprises a second docking magnet having an opposite polarity as a polarity of the first docking magnet (Cl. 34) or a yoke connecting the first docking magnet and second docking magnet (Cl. 35).  Zeliff discloses a magnetic connection between a docking element (800, Fig. 17) and a docked element (808, Fig. 17); the docked element includes a first magnet (803, Fig. 17) which engages with a magnet on the docking element (806, Fig. 17).  Re. Cl. 34, Zeliff discloses the docked element (808, Fig. 17) comprises a second docking magnet (802, Fig. 17) having an opposite polarity as a polarity of the first docking magnet (see S vs. N, Fig. 17).  Re. Cl. 35, Zeliff discloses a yoke (810, Fig. 17) connecting the first docking magnet and second docking magnet (see Fig. 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Akalin handle to include the double magnet configuration of Zeliff since Zeliff states that such a modification causes the device to self-orient when brought into proximity (Paragraph 0065, Lines 8-10).
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Akalin in view of Parker US 2,386,500 (hereinafter Parker).
Re. Cl. 40, Akalin does not disclose the handle receiving portion comprises a gasket to seal the cavity.  Parker discloses a stand device for a writing implement (see Fig. 1) which includes magnets (15 and 13, Fig. 3) functioning to secure the writing implement to the stand (see Fig. 3).  Re. Cl. 40, Parker discloses a handle receiving portion (10e and g, Fig. 2)  which comprises a gasket to seal the cavity (10k, Fig. 3; it is the Examiner’s position that 10k is a gasket since a gasket is defined as a material or a part used to make a joint-fluid tight; definition take from www.merriam-webster.com/dictionary, Col. 3 Lines 40-44).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Akalin device to have the magnet sealed by a gasket within the stand as disclosed by Parker since Parker states that such a modification would protect the pole faces of the magnet from moisture (Col. 3, Lines 40-44).
(2) Response to Argument
A. The term “handle resting plane” is improperly construed.
Re. Appellant’s argument that the term “handle resting plane” is improperly construed, the Examiner disagrees. Per MPEP 2111, “the pending claims must be given their broadest reasonable interpretation consistent with the specification” and “the broadest reasonable interpretation does not mean the broadest possible interpretation. Rather, the meaning given to the claim must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification).”  It is the Examiner’s position that Appellant does not give the term a special definition and therefore the Examiner is required to interpret the term which is consistent with the ordinary and customary meaning of the term.  Appellant cites a selection of the specification found on Page 6, Lines 15-18 to support their position and purportedly give the term a special definition or at the least give context to the claim terminology.  The selection reads “As shown in FIG. 3, when the handle 102 rests on a flat surface (e.g., sink, shelf, etc.) with the blades 123 (FIG. 2) of the shaving razor cartridge 122 facing the flat surface, the flat surface defines a handle resting plane 112. “ However, this portion cannot provide a special definition of the term “handle resting plane” as required by claim 21 (see Line 2), since it refers to the flat surface defining the handle resting plane, not the handle itself (emphasis added).  Therefore, Appellant’s argument that the Examiner’s interpretation is inconsistent with the specification is not persuasive since the claims necessitate a different interpretation than what is referred to in Appellant’s specification.  Furthermore, it is the Examiner’s position that the interpretation of the term “handle resting plane” is reasonable and consistent with the specification since it is a plane of the handle that could be considered a “resting plane” in multiple manners.  Firstly, as can be seen in annotated Fig. 8, the handle (12) rests, as being secured to the base (10), and establishes the annotated plane therefore establishing a “handle resting plane.”  Secondly, the annotated resting plane (see annotated figure 8), forms a flat surface where the handle could be rest upon a surface such as a countertop or sink which would also establish a “handle resting plane.”  Therefore, it is the Examiner’s position that in both instances, the annotated handle resting plane meets the broadest reasonable interpretation of the 
Re. Appellant’s argument that the Examiner has failed to identify the “handle resting plane” since the Examiner arbitrarily identifies a plane with respect to the proximal end of Akalin’s toothbrush and does not appear to have attributed any meaning to the term “resting” in the claim limitation, the Examiner disagrees.  As discussed above, the annotated plane meets the broadest reasonable interpretation of the claim since it is shown in Fig. 8 as resting or being secured to the base (10) and the plane is a flat surface which would be rested on a flat surface in a similar manner shown in Fig. 3 of Appellant’s figures.  Appellant further uses extrapolated figures in their arguments which combine views shown in different figures.  For instance, the extrapolated figure on Page 9 of 20 in Appellant’s remarks shows far more than what is supported by Akalin.  Appellant assumes, without proper supportive evidence, that the toothbrush in the view of Fig. 8 would have its bristles oriented in the way they show.  However, Akalin does not support such an interpretation.  There is no evidence to show that the toothbrush must be oriented in the manner argued by the Appellant.  In reality, Fig. 8 only shows a portion of the toothbrush and the bristles could be oriented in a reverse manner than extrapolated by the Appellant or even into/out of the page.  Therefore, Appellant’s argument has been considered but is not persuasive since it is not supported by underlying factual evidence.  
Re. Appellant’s argument that the annotated figure provided on Page 10 of 20 in Appellant’s remarks provide two “handle resting planes” which are more consistent with the meaning that of ordinary skill would attribute to the claim language in view of Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).”  In this instance, the Appellant is advocating for importing claim limitations from the specification that are not part of the claim into their claims.  However, as can be seen above, this is improper.  Therefore, Appellant’s argument has been considered but not persuasive.  
B. The disclosure of Akalin does not teach or suggest that “an axis of polarity of permanent docking magnet positioned within the handle intersects the handle resting plane at an included angle between 15 degrees and 35 degrees to facilitate the tilted position of the handle [relative to the stand],” as recited in claim 21.
Re. Appellant’s argument that Akalin does not teach or suggest the limitation cited above, the Examiner wishes to point out that the rejection is based upon a modification of the Akalin reference to be within the claimed range.  As can be seen in annotated figure 8 included below, Akalin discloses an acute angle created between the handle resting plane and an axis of polarity of the docking magnet within the handle (14).   As can be seen below, the acute angle included in Akalin appears very close to the claimed range but the rejection is not based solely on the Akalin disclosure since Akalin is silent to a specific range of the illustrate angle.  The Examiner therefore relies (see Specification Page 7, Lines 4-8; Page 10 Lines 1-2; and Page 6 Lines 27-29). Therefore, Appellant’s argument has been considered but is not persuasive since it merely refers to the Akalin reference and not the modification as proposed by the Examiner.
Re. Appellant’s argument that the proposed modification would lead to significant structural changes requiring substantial redesigning efforts, the Examiner disagrees.  As shown below in annotated figure 8, the acute angle created between the axis of polarity of magnet (14) and the handle resting plane appears to be very close, if not already within, the range claimed.  Therefore, modifying the particular configuration of the magnet and/or the handle would require minor tweaks to the design in order to achieve the claimed configuration well within the ability of one having ordinary skill in the art.  Appellant’s position does not include any underlying facts or evidence to support it, at best relying on extrapolated figures which are not supported by Akalin (see discussion above about extrapolation of the figures).  Therefore, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious to make the minor changes to the Akalin device to achieve the claimed angular range in view of the cited case law since the Akalin device shows a configuration which is clearly close to the claimed range. 
Re. Appellant’s argument that if Akalin were modified to have the recited angle, the modification would change how the Akalin’s magnetic holder operates and render is unsatisfactory for its intended purpose, the Examiner disagrees.  As discussed above, it 
Re. Appellant’s argument that the proposed modification would cause Akalin’s device to perform differently since Akalin cites that the device is intended to reduce hygiene problems due to the toothbrushes contacting each other and other objects, the Examiner disagrees.  Since the Akalin device already establishes an acute angle in which the toothbrush extends, it is unclear how having that angle be in the claimed range would increase the risk of contacting other items or one another. It appears as if 
Re. Appellant’s argument that the feature “the handle resting plane intersects the resting plane of the personal care product stand at an included angle of 60 to 80 degrees,” is non-obvious, the Examiner disagrees.  Appellant’s argument is based on the presumption that the Examiner misapplied the term “handle resting plane.”  However, as discussed above, it is the Examiner’s position that the term is properly construed due to the facts of the case and will not be further discussed here.  Taking the Examiner’s interpretation, the angle created between the handle resting plane and the resting plane of the personal care product is illustrated in annotated figure 8 above 




    PNG
    media_image3.png
    407
    468
    media_image3.png
    Greyscale





For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        
Conferees:

/BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.